United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, WASHINGTON BULK )
MAIL CENTER, Washington, DC, Employer
)
__________________________________________ )
T.R., Appellant

Appearances:
Joe McLaughlin, for the appellant
Office of Solicitor, for the Director

Docket No. 07-675
Issued: August 17, 2007

Oral Argument July 17, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated October 11, 2006 wherein the Office determined that
appellant received an overpayment in the amount of $61,975.57 and that appellant was with fault
in the creation of the overpayment thereby precluding waiver. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d)(2), the Board has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $61,975.57; (2) whether the Office properly
found that appellant was with fault in the creation of the overpayment thereby precluding waiver;
and (3) whether the Office properly determined that repayment was due and payable in full.

FACTUAL HISTORY
On July 7, 1980 appellant filed a traumatic injury claim alleging that on July 6, 1980,
while bending down to pick up a pack, he injured his back. Appellant’s claim was accepted for
lumbar strain at L2-3 and L3-4 herniated disc.
On October 20, 2005 the Office made a preliminary determination that appellant had
received an overpayment in the amount of $61,975.57.1 The Office also made a preliminary
finding that appellant was at fault in the creation of the overpayment. Appellant was notified
that he could request a telephone conference, request that the district office issue a final decision
based on written evidence only or request a prerecoupment hearing.
On November 17, 2005 appellant requested a hearing which was held on June 29, 2006.
At this hearing, appellant’s representative argued, in relevant part, that the preliminary
determination sent to appellant did not advise him that he had a right to inspect and copy
government records relating to the overpayment as required by 20 C.F.R. § 10.431(c).
By decision dated October 11, 2006, the hearing representative affirmed the Office’s
decision finding that appellant received an overpayment in the amount of $61,975.57 and the
finding that appellant was with fault in the creation of the overpayment. The hearing
representative returned the case to the Office for collection of the overpayment. The hearing
representative rejected appellant’s argument that the finding of the overpayment was improper as
he was never advised of his right to inspect the government’s documents. The hearing
representative noted that the preliminary determination specifically cites the documents used in
consideration of the overpayment and that all documents were previously sent to appellant. He
further stated, “I do not find that these were records that were not available to the claimant as the
letters had been addressed to the claimant. Additionally, a claimant has a right to request copies
of his file records at any time; no such request was made to the Office. I do not find that
claimant was denied due process.”
LEGAL PRECEDENT
Pursuant to 20 C.F.R. § 10.431 of the Code of Federal Regulations:
“Before seeking to recover an overpayment or adjust benefits, [the Office] will
advise the beneficiary in writing that:
(a) The overpayment exists; and the amount of the overpayment;
(b) A preliminary finding shows either that the individual was or was not
at fault in the creation of the overpayment;

1

The Office noted that this overpayment occurred because appellant was entitled to compensation benefits from
October 21, 2000 to April 18, 2004 at a rate of “66.6” (66 2/3) percent but that appellant received pay at the
augmented rate of 75 percent. The Office also noted that appellant began to work part time as a modified clerk for
four hours a day on April 13, 1987 but that his benefits were not appropriately reduced.

2

(c) He or she has the right to inspect and copy [g]overnment records
relating to the overpayment; and
(d) He or she has the right to present evidence which challenges the fact or
amount of the overpayment, and/or challenges the preliminary finding that
he or she was at fault in the creation of the overpayment. He or she may
also request that recovery of the overpayment be waived.”2
ANALYSIS
In the instant case, the Office issued a preliminary determination of overpayment which
informed appellant that an overpayment existed in the amount of $61,975.57, that appellant was
at fault in the creation of the overpayment and that appellant could challenge the overpayment.
However, the Office did not inform appellant that he had the right to inspect and copy
government records with regard to the overpayment. The hearing representative stated that
appellant had not been denied due process because all of these documents had previously been
sent to appellant and an appellant has a right to request a copy of file records at any time.
However, the language in the regulation is specific -- it states that the Office “will advise the
beneficiary in writing ... [that] he has the right to inspect and copy [g]overnment records related
to the overpayment....”3 (Emphasis added.) Accordingly, the requirement that the Office inform
appellant of his right to inspect and copy [g]overnment records is mandatory and the failure of
the Office to inform appellant of this right in writing mandates that the Board reverse the
Office’s decision with regard to the overpayment as the Office did not follow appropriate
procedures with regard to informing appellant about the overpayment.
CONCLUSION
The Office did not follow proper procedures with regard to informing appellant about his
overpayment.

2

20 C.F.R. § 10.431.

3

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 11, 2006 is reversed.
Issued: August 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

